


Exhibit 10.81

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This Amendment No. 2 to Credit Agreement, dated as of March 16, 2015 (this
“Amendment”), is among SFX ENTERTAINMENT, INC., a Delaware corporation (the
“Borrower”), the Lenders party hereto (collectively, the “Lenders” and
individually, a “Lender”) and BARCLAYS BANK PLC, as administrative agent and
collateral agent (in such capacities, together with its successors and permitted
assigns, the “Administrative Agent”) under the Credit Agreement (as defined
below).

 

W I T N E S S E T H:

 

WHEREAS, reference is made to the Credit Agreement, dated as of February 7, 2014
(as amended, restated, extended, supplemented, modified and otherwise in effect
to the date hereof, the “Credit Agreement”), among, inter alios, the Borrower,
the Lenders party thereto and the Administrative Agent; and

 

WHEREAS, the Borrower has requested that the financial covenants set forth in
Section 6.14 of the Credit Agreement be deleted in their entirety and certain
other amendments be made as set forth herein in consideration for cash
collateral in amount at all times at least equal to the Required Amount (as
defined below) on deposit in the brokerage account no. R1B901493 (the “SFX
Collateral Account”) at Pershing LLC, as custodian for Barclays Capital Inc., as
broker, in the name of Sillerman Investment Company III LLC, which account shall
be pledged for the benefit of the Lenders pursuant to the Account Pledge
Agreement (as defined below);

 

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Administrative
Agent and the Lenders hereby agree as follows:

 

Section 1.                                          Defined Terms.  All
capitalized terms used but not defined in this Amendment shall have the
respective meanings specified in the Credit Agreement, as amended by this
Amendment.  The rules of interpretation set forth in Section 1.02 of the Credit
Agreement shall apply to this Amendment, mutatis mutandis, as if set forth
herein.  References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” and “this Credit Agreement”
(and indirect references such as “hereunder,” “hereby,” “herein,” and “hereof”)
shall be deemed to be references to the Credit Agreement as amended by this
Amendment.

 

Section 2.                                          Amendments to the Credit
Agreement.  The Credit Agreement (including all schedules and exhibits thereto)
is hereby amended as follows:

 

(a)                                 The definition of “Applicable Rate”
appearing in Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of such term in its entirety and inserting the following text in
lieu thereof:

 

“Applicable Rate” means, for any day with respect to Revolving Loans that are
(i) Base Rate Loans, 3.00% per annum and (ii) Eurodollar Rate Loans, 4.00% per
annum.

 

(b)                                 The definition of “Permitted Acquisition”
appearing in Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of such term in its entirety and inserting the following text in
lieu thereof:

 

““Permitted Acquisition” means any acquisition by the Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of

 

--------------------------------------------------------------------------------


 

the assets of or any business line, unit, division or any operating stores of
any Person, or of all or any portion of the outstanding Equity Interests of any
Person; provided, that:

 

(a) on the date of execution of the purchase agreement in respect of such
acquisition, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(b) the Borrower shall take or cause to be taken with respect to the acquisition
of any new Restricted Subsidiary of the Borrower, each of the actions required
to be taken under Section 5.14 within the time periods specified therein, as
applicable, and if Collateral is transferred to any acquired Person in
connection with such Permitted Acquisition, the Borrower shall cause such Person
to become a Subsidiary Guarantor pursuant to the terms of Section 5.14;

 

(c) the target company shall be, or shall be engaged in, Permitted Business
Activities; and

 

(d) the Borrower shall have furnished to the Administrative Agent, (i) no later
than seven Business Days after the date on which any such purchase or other
acquisition is consummated, (A) a certificate of a Responsible Officer of the
Borrower demonstrating compliance with the requirements of clauses (a) through
(c) above and (B) pro forma financial statements of the Borrower and its
Restricted Subsidiaries after giving effect to the consummation of such
Permitted Acquisition and any incurrence of Loans on a Pro Forma Basis and
(ii) within seven Business Days of request by the Administrative Agent, such
other information and documents related to such acquisition that the
Administrative Agent may reasonably request, including, without limitation,
executed counterparts of the respective agreements, documents or instruments
pursuant to which such acquisition is to be consummated (including, without
limitation, any related management, non-compete, employment, option or other
material agreements), any schedules to such agreements, documents or instruments
and all other material ancillary agreements, instruments and documents executed
or delivered in connection therewith.”.

 

(c)                                  Section 1.01 of the Credit Agreement is
hereby amended by inserting the following new definitions in the appropriate
alphabetical order:

 

“Account Pledge Agreement” means that certain account pledge agreement, dated as
of March 16, 2015 by and among Sillerman Investment Company III LLC, Barclays
Capital Inc. as account bank, and the Collateral Agent.

 

“Required Amount” means, on any date, an amount equal to 105% of the Outstanding
Amount under the Credit Agreement, after giving effect to any borrowings and
prepayments or repayments, to be made on such date (for this purpose converting
any Outstanding Amount denominated in a currency other than Dollars into its
Dollar Equivalent).

 

“SFX Collateral Account” means the brokerage account at Pershing LLC, as
custodian for Barclays Capital Inc., as broker, with account number R1B901493
(or other account designated as such in writing by the Collateral Agent to the
Assignor and the Lenders), in the name of Sillerman Investment Company III LLC,
which is pledged in favor of the Collateral Agent pursuant to the Account Pledge
Agreement.

 

(d)                                 Section 1.03 of the Credit Agreement is
hereby amended by deleting the text “a calculation of the financial covenants
set forth in Section 6.14 (or any component definitions used therein)

 

--------------------------------------------------------------------------------


 

or that measures compliance” appearing therein in its entirety and inserting the
text “any measurement (and any definitions used in such measurement) of
compliance” in lieu thereof.

 

(e)                                  Section 4.02(d) of the Credit Agreement is
hereby amended by deleting the text appearing in such Section in its entirety
and inserting the following text in lieu thereof:

 

“on or prior to the time any Borrowing Request or L/C Application, as
applicable, is delivered pursuant to clause (a) of this Section 4.02, cash and
Cash Equivalents in an amount at least equal to the Required Amount shall be on
deposit in the SFX Collateral Account.”

 

(f)                                   Section 5.02(a) of the Credit Agreement is
hereby amended by deleting the text “(A) shows in reasonable detail, the
calculations use in determining the First Lien Net Leverage Ratio and Interest
Coverage ratio of the Borrower, as of the end of such period; provided such
calculations shall only be required if the financial covenants in Section 6.14
are applicable as at the end of such period and (B)” appearing in such
Section in its entirety.

 

(g)                                  Section 6.01(l) of the Credit Agreement is
hereby amended by deleting the text appearing in such Section in its entirety
and inserting the text “Acquired Indebtedness or Indebtedness incurred to
finance a Permitted Acquisition;” in lieu thereof.

 

(h)                                 Section 6.01(v) of the Credit Agreement is
hereby amended by deleting the first proviso appearing in such Section in its
entirety.

 

(i)                                     Section 6.02(c) of the Credit Agreement
is hereby amended by deleting the text appearing in such Section in its entirety
and inserting the following text in lieu thereof:

 

“Liens on the Collateral securing Indebtedness incurred pursuant to
Section 6.01(v) in an aggregate principal amount not to exceed the greater of
(x) $35,000,000 and (y) 4.5% of Consolidated Total Assets as of the most
recently ended fiscal quarter for which financial statements have been delivered
to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b), as
applicable; provided that such Liens shall be subordinated to the Liens securing
the Secured Obligations pursuant to the Intercreditor Agreement or another
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent;”.

 

(j)                                    Section 6.03(a) of the Credit Agreement
is hereby amended by deleting the proviso appearing in such Section in its
entirety.

 

(k)                                 Section 6.03(t) of the Credit Agreement is
hereby amended by deleting the text appearing in such Section in its entirety
and inserting the following text in lieu thereof:

 

“so long as no Default or Event of Default shall have occurred and be continuing
or would result therefrom, the Group Members may make additional Investments in
an aggregate amount not to exceed the Available Amount at the time of each such
Investment;”.

 

(l)                                     Section 6.04(a) of the Credit Agreement
is hereby amended by deleting clause (iii) appearing in such Section in its
entirety.

 

(m)                             Section 6.06(a) of the Credit Agreement is
hereby amended by deleting the text appearing in such Section in its entirety
and inserting the following text in lieu thereof:

 

--------------------------------------------------------------------------------


 

“so long as no Default or Event of Default shall have occurred and be continuing
or would result therefrom, the Borrower may make Restricted Payments in an
aggregate amount not to exceed the sum of (A) $5,000,000 minus the amount of
Restricted Payments made pursuant to Section 6.12(d) plus (B) the Available
Amount at the time of each such Restricted Payment;”.

 

(n)                                 Section 6.12(d) of the Credit Agreement is
hereby amended by deleting the text appearing in such Section in its entirety
and inserting the following text in lieu thereof:

 

“so long as no Default or Event of Default shall have occurred and be
continuing, or would result therefrom, the Borrower may make Restricted Debt
Payments in an aggregate amount not to exceed the sum of (A) $5,000,000 minus
the amount of Restricted Payments made pursuant to Section 6.06(a) plus (B) the
Available Amount at the time of each such Restricted Payment;”.

 

(o)                                 Section 6.14 of the Credit Agreement is
hereby deleted in its entirety.

 

(p)                                 Section 7.01 of the Credit Agreement is
hereby amended by (i) deleting the text “or” appearing at the end of clause
(j) of such Section, (ii) deleting the text “.” appearing at the end of clause
(k) of such Section and inserting the text “; or” in lieu thereof and
(iii) inserting the following new clause (l) immediately after clause (k) of
such Section:

 

“(l)                               (i) the Account Pledge Agreement shall cease
to be in full force and effect or (ii) at any time that the Outstanding Amount
under this Agreement is greater than zero, the amount of cash and Cash
Equivalents on deposit in the SFX Collateral Account shall at any time be less
than the Required Amount.”.

 

(q)                                 The Exhibits to the Credit Agreement are
hereby amended by (i) replacing Exhibit B with the form of Exhibit B attached
hereto and (ii) replacing Exhibit F with the form of Exhibit F attached hereto.

 

Section 3.                                          Conditions to
Effectiveness.  This Amendment shall become effective on the date on which each
of the following conditions is satisfied (the “Amendment No. 2 Effective Date”):

 

(a)                                 Executed Amendment No. 2 to Credit
Agreement.  The Administrative Agent shall have received one or more
counterparts of this Amendment duly executed by the Loan Parties, the
Administrative Agent and the Required Lenders.

 

(b)                                 SFX Collateral Account. (i) The SFX
Collateral Account shall have been duly opened and all documentation required in
connection with the opening and operation of the SFX Collateral Account in form
and substance satisfactory to the Administrative Agent shall have been duly
executed and delivered by Sillerman Investment Company III LLC and (ii) the
Administrative Agent shall have received one or more counterparts of the Account
Pledge Agreement, duly executed and delivered by Sillerman Investment Company
III LLC, Barclays Capital Inc., as account bank and the Collateral Agent.

 

(c)                                  Fees and Expenses.  The Borrower shall have
paid all costs and expenses (including reasonable and documented out-of-pocket
legal fees and expenses) agreed in writing to be paid by it to the Agents and/or
the Lenders in connection herewith to the extent due (and, in the case of
expenses (including reasonable and documented out-of-pocket legal fees and
expenses), to the extent that statements for such expenses shall have been
delivered to the Borrower at least one Business Day prior to the Amendment No. 2
Effective Date).

 

--------------------------------------------------------------------------------


 

(d)                                 Opinion of Counsel.  The Administrative
Agent shall have received an opinion with respect to the Account Pledge
Agreement of Fried, Frank, Harris, Shriver & Jacobson LLP, counsel to Sillerman
Investment Company III LLC, in each case addressed to the Administrative Agent,
the Collateral Agent and the Lenders and dated the Amendment No. 2 Effective
Date, in form and substance reasonably satisfactory to the Administrative Agent.

 

(e)                                  Representations and Warranties; No
Default.  Each of the representations and warranties in Section 4 hereof shall,
in each case, be true and correct in all material respects on and as of this
date as if made on and as of this date.

 

Section 4.                                          Representations and
Warranties.  To induce the Administrative Agent and the Lenders to enter into
this Amendment, each Loan Party hereby represents and warrants to the
Administrative Agent and the Lenders that:

 

(i)                              the execution, delivery and performance of this
Amendment has been duly authorized by all requisite corporate action on the part
of the Loan Parties; this Amendment has been duly executed and delivered by the
Loan Parties; and this Amendment constitutes a valid and binding agreement of
the Loan Parties, enforceable against the Loan Parties in accordance with its
terms, except (i) as such enforceability thereof may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law);

 

(ii)                           no Default exists or would result from giving
effect to this Amendment and the consummation of the transactions contemplated
hereby; and

 

(iii)                        the representations and warranties of the Group
Members as set forth in this Amendment and in any other Loan Document to which a
Loan Party is a party are true and correct in all material respects on and as of
this date as if made on and as of this date except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date; provided, that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language is
true and correct in all respects.  No Default has occurred and is continuing as
of the Amendment No. 2 Effective Date.

 

Section 5.                                          Miscellaneous.

 

(a)                                 Confirmation of Loan Documents.  Except as
expressly provided in this Amendment, each of the Loan Parties hereby ratifies
and confirms all of the terms and conditions of the Credit Agreement, the
Security Documents and the other Loan Documents to which it is a party and all
documents, instruments and agreements related thereto, which remain in full
force and effect.  The Borrower hereby reconfirms its obligations pursuant to
the Credit Agreement to pay and reimburse the Administrative Agent and the
Lenders for all costs and expenses (including without limitation, the fees and
expenses of its counsel) incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment to the extent required by
Section 9.03 of the Credit Agreement.  The Credit Agreement, together with this
Amendment, shall be read and construed as a single agreement.  All references in
the Loan Documents to the Credit Agreement or any other Loan Document shall
hereafter refer to the Credit Agreement or any other Loan Document as amended
hereby.  This Amendment shall constitute a Loan Document.

 

--------------------------------------------------------------------------------


 

(b)                                 Limitation of this Amendment.  The
amendments set forth herein are effective solely for the purposes set forth
herein and shall be limited precisely as written.  Except as expressly provided
herein, this Amendment shall not be deemed to (i) be a consent to any amendment,
waiver or modification of any other term or condition of the Credit Agreement or
any other Loan Document, or (ii) operate as a waiver or otherwise prejudice any
right, power or remedy that the Administrative Agent or Lenders may now have or
may have in the future under or in connection with the Credit Agreement or any
other Loan Document, except as specifically set forth herein.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof” and words of like import and each reference in
the Credit Agreement and the Loan Documents to the Credit Agreement shall mean
the Credit Agreement as amended hereby.  This Amendment shall be construed in
connection with and as part of the Credit Agreement.

 

(c)                                  Captions.  Section headings used herein are
for convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

 

(d)                                 Governing Law.  This Amendment and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the Law of the State of New York.

 

(e)                                  Counterparts.  This Amendment may be
executed in any number of counterparts and by the different parties on separate
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment. 
Receipt by facsimile or electronic transmission of any executed signature
page to this Amendment shall constitute effective delivery of such signature
page.

 

(f)                                   Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the sole benefit of the Loan Parties,
Administrative Agent and Lenders and their respective successors and assigns.

 

(g)                                  References.  Any reference to the Credit
Agreement contained in any notice, request, certificate, or other document
executed concurrently with or after the execution and delivery of this Amendment
shall be deemed to include this Amendment unless the context shall otherwise
require.

 

(h)                                 Modification; Waiver.  This Amendment may
not be modified orally, but only by an agreement in writing in accordance with
Section 9.02 of the Credit Agreement.

 

(i)                                     For purposes of determining withholding
Taxes imposed under FATCA, from and after the Amendment No. 2 Effective Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(j)                                    The Lenders party hereto hereby waive any
and all Defaults or Events of Default which would otherwise occur pursuant to
Section 7.01(d) of the Credit Agreement solely to the extent attributable to any
breach of Section 6.08 of the Credit Agreement as a result of the establishment
of the SFX Collateral Account and related arrangements or the payment of any
interest, fees or other amounts in connection therewith.  The waiver described
in this clause (j) is a one-time waiver and shall not be construed to be a
consent to, or waiver of, any other action or inaction of the Borrower or any of
the other Loan Parties which constitutes (or would constitute) a violation of
any provision of the Credit Agreement

 

--------------------------------------------------------------------------------


 

or any other Loan Document, or which results (or would result) in a Default or
an Event of Default under the Credit Agreement or any other Loan Document.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name: Richard Rosenstein

 

 

Title: Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Administrative Agent, and as L/C Issuer, the Swingline
Lender and a Lender

 

 

 

 

 

By:

/s/ Luke Syme

 

 

Name: Luke Syme

 

 

Title: Assistant Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Kirk L. Tashjian

 

 

Name: Kirk L. Tashjian

 

 

Title: Director

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name: Peter Cucchiara

 

 

Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

JEFFERIES FINANCE LLC, as a Lender

 

 

 

 

 

By:

/s/ J. Paul McDonnell

 

 

Name: J. Paul McDonnell

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Houssem Daly

 

 

Name: Houssem Daly

 

 

Title: Associate Director

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title: Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------
